 



PNTV



 

$30,000 PROMISSORY NOTE

 

FOR VALUE RECEIVED, Players Network, a Nevada corporation (the “Borrower”)
promises to pay to Steve Howard (the “Lender”) the Principal Sum along with the
Interest Rate and any other fees according to the terms herein. This Note will
become effective only upon execution by both parties and delivery of the first
payment of Consideration by the Lender (the “Effective Date”).

 

The Principal Sum is $30,000 (Thirty thousand) plus accrued and unpaid interest
and any other fees. The Consideration is $30,000 (Thirty Thousand) payable by
wire The Lender may pay additional Consideration to the Borrower in such amounts
and at such dates as Lender may choose in its sole discretion.

 

The Maturity Date is one year from the Effective Date of each payment (the
“Maturity Date”) and is the date upon which the Principal Sum of this Note, as
well as any unpaid interest and other fees, shall be due and payable. The
Conversion Price is a 22% discount or 78% of the average 10-day market price
prior to the conversion, plus 8% accrued interest on a annual accrual.

 

1. Conversion. The Lender has the right, at any time after the Maturity Date, at
its election, but within 18 months from the issuance date to convert all or part
of the outstanding and unpaid Principal Sum and accrued interest (and any other
fees) into shares of fully paid and non-assessable shares of common stock of the
Borrower as per this conversion formula: Number of shares receivable upon
conversion equals the dollar conversion amount divided by the Conversion Price.
Conversions may be delivered to Borrower by method of Lender’s choice (including
but not limited to email, facsimile, mail, overnight courier, or personal
delivery), and all conversions shall be cashless and not require further payment
from the Lender. If no objection is delivered from Borrower to Lender regarding
any variable or calculation of the conversion notice within 48 hours of delivery
of the conversion notice, the Borrower shall have been thereafter deemed to have
irrevocably confirmed and irrevocably ratified such notice of conversion and
waived any objection thereto. The Borrower shall deliver the shares from any
conversion to Lender (in any name directed by Lender) within 5 (five) business
days of conversion notice delivery. If the Lender does not convert within 18
months the Borrower has the right to convert the outstanding principle and
interest to common stock as per the Conversion Price,

 

3. Conversion Delays. If Borrower fails to deliver shares in accordance with the
timeframe stated in Section 2, Lender, at any time prior to selling all of those
shares, may rescind any portion, in whole or in part, of that particular
conversion attributable to the unsold shares and have the rescinded conversion
amount returned to the Principal Sum with the rescinded conversion shares
returned to the Borrower (under Lender’s and Borrower’s expectations that any
returned conversion amounts will tack back to the original date of the Note). In
addition, for each conversion, in the event that shares are not delivered by the
fourth business day (inclusive of the day of conversion), a penalty of $200 per
day will be assessed for each day after the third business day (inclusive of the
day of the conversion) until share delivery is made; and such penalty will be
added to the Principal Sum of the Note (under Lender’s and Borrower’s
expectations that any penalty amounts will tack back to the original date of the
Note).

 

4. Reservation of Shares. At all times during which this Note is convertible,
the Borrower will reserve from its authorized and unissued Common Stock to
provide for the issuance of Common Stock upon the full conversion of this Note.

 

5. Default. The following are events of default under this Note: (i) the
Borrower shall fail to pay any principal under the Note when due and payable (or
payable by conversion) thereunder; or (ii) the Borrower shall fail to pay any
interest or any other amount under the Note when due and payable (or payable by
conversion) thereunder; or (iii) a receiver, trustee or other similar official
shall be appointed over the Borrower or a material part of its assets and such
appointment shall remain uncontested for twenty (20) days or shall not be
dismissed or discharged within sixty (60) days; or (iv) the Borrower shall
become insolvent or generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any; or (v) the Borrower shall make a general assignment for the benefit of
creditors; or (vi) the Borrower shall file a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); or (vii) an
involuntary proceeding shall be commenced or filed against the Borrower; or
(viii) the Borrower shall lose its status as “DTC Eligible” or the borrower’s
shareholders shall lose the ability to deposit (either electronically or by
physical certificates, or otherwise) shares into the DTC System; or (ix) the
Borrower shall become delinquent in its filing requirements as a fully-reporting
issuer registered with the SEC.

 

   

 



 

8. Remedies. In the event of any default, the outstanding principal amount of
this Note, plus accrued but unpaid interest, liquidated damages, fees and other
amounts owing in respect thereof through the date of acceleration, shall become,
at the Lender’s election, immediately due and payable in cash at the Mandatory
Default Amount. The Mandatory Default Amount means the greater of (i) the
outstanding principal amount of this Note, plus all accrued and unpaid interest,
liquidated damages, fees and other amounts hereon, divided by the Conversion
Price on the date the Mandatory Default Amount is either demanded or paid in
full, whichever has a lower Conversion Price

 

9. No Shorting. Lender agrees that so long as this Note from Borrower to Lender
remains outstanding, Lender will not enter into or effect “short sales” of the
Common Stock or hedging transaction, which establishes a net short position with
respect to the Common Stock of Borrower. Borrower acknowledges and agrees that
upon delivery of a conversion notice by Lender, Lender immediately owns the
shares of Common Stock described in the conversion notice and any sale of those
shares issuable under such conversion notice would not be considered short
sales.

 

10. Assignability. The Borrower may not assign this Note. This Note will be
binding upon the Borrower and its successors and will inure to the benefit of
the Lender and its successors and assigns and may be assigned by the Lender to
anyone of its choosing without Borrower’s approval.

 

11. Governing Law. This Note will be governed by, and construed and enforced in
accordance with, the laws of the State of Nevada, without regard to the conflict
of laws principles thereof. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of Nevada or in the federal courts located in Clark County,
in the State of Nevada. Both parties and the individuals signing this Agreement
agree to submit to the jurisdiction of such courts.

 

12. Delivery of Process by Lender to Borrower. In the event of any action or
proceeding by Lender against Borrower, and only by Lender against Borrower,
service of copies of summons and/or complaint and/or any other process which may
be served in any such action or proceeding may be made by Lender via U.S. Mail,
overnight delivery service such as FedEx or UPS, email, fax, or process server,
or by mailing or otherwise delivering a copy of such process to the Borrower at
its last known attorney as set forth in its most recent SEC filing.

 

13. Attorney Fees. In the event any attorney is employed by either party to this
Note with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Note or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Note, the prevailing party in such proceeding will be
entitled to recover from the other party reasonable attorneys’ fees and other
costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.

 

14. Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Lender has the right to have any such opinion
provided by its counsel. Lender also has the right to have any such opinion
provided by Borrower’s counsel.

 

15. Notices. Any notice required or permitted hereunder (including Conversion
Notices) must be in writing and either personally served, sent by facsimile or
email transmission, or sent by overnight courier. Notices will be deemed
effectively delivered at the time of transmission if by facsimile or email, and
if by overnight courier the business day after such notice is deposited with the
courier service for delivery.

 

Borrower:   Lender:       /s/ Mark Bradley   /s/ Steve E. Howard       Players
Network     Mark Bradley     Players Network   Its Principal Chief Executive
Officer    

 

Date: 6-16-16   Date: 6-16-16

 

   

 





 